Exhibit 10.1
          ASSUMPTION AGREEMENT, dated as of April 12, 2010, made by Tradeware
Global Corp. (the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H :
          WHEREAS, Sunshine Acquisition II, Inc., (the “Initial US Borrower”),
SS&C Technologies, Inc., (the “Surviving US Borrower”), SS&C Technologies Canada
Corp., as CDN Borrower, the Lenders, JPMorgan Chase Bank, N.A., Toronto Branch,
as Canadian administrative agent (the “Canadian Administrative Agent”) and the
Administrative Agent have entered into a Credit Agreement, dated as of
November 23, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
          WHEREAS, in connection with the Credit Agreement, the Initial US
Borrower, the Surviving US Borrower and certain of its Affiliates (other than
the Additional Grantor) have entered into the Guarantee and Collateral
Agreement, dated as of November 23, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”) in favor
of the Administrative Agent for the benefit of the Administrative Agent, the
Canadian Administrative Agent and the Lenders;
          WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Guarantee and Collateral Agreement. The Additional Grantor hereby represents and
warrants, to the extent applicable, that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct on and as of the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.

            TRADEWARE GLOBAL CORP.
      By:   /s/ Patrick J. Pedonti         Name:   Patrick J. Pedonti       
Title:   Vice President, Chief Financial
Officer and Treasurer     

[Signature Page to Assumption Agreement]

 